Citation Nr: 9921038	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-18 110	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to February 
1982.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision of the VA RO 
which denied, in pertinent part, a permanent and total disability 
rating for pension purposes.  A hearing was scheduled for June 
1997 before a member of the Board but the veteran failed to 
appear.  In July 1997, the Board remanded the veteran's claim for 
a permanent and total disability ration for pension purposes to 
the RO for further evidentiary development.  The case was 
returned to the Board in June 1999.  


REMAND

The Board's July 1997 remand provided, in part, that the veteran 
was to undergo a VA examination to determine entitlement to 
pension benefits.  The file indicates the veteran failed to 
report for a VA examination which was scheduled for April 1998, 
and there is no indication of good cause for his failure to 
report.  Regulations provide that veterans are required to report 
for VA examinations or reexaminations which are scheduled to 
determine entitlement to pension, and if they fail to report, 
without good cause, the pension claim is to be denied.  38 C.F.R. 
§§ 3.326, 3.327, 3.655 (1998).  It does not appear that the 
veteran has been informed of the consequences of his failure to 
report for examinination.  Under the circumstances of this case, 
it is the judgment of the Board that the veteran should be given 
another opportunity to report for examination, and to assure due 
process he should be informed of the consequences of his failure 
to report.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  In view 
of the foregoing, the case is remanded for the following action: 

1.  The RO should give the veteran another 
opportunity to report for a VA examination 
for pension purposes.  The notice to report 
for the examination should be placed in the 
claims folder.  The RO should also inform 
the veteran that his pension claim will be 
denied for failure to report for 
examination without good cause.

2.  If the veteran reports for examination, 
the RO should thereafter review the 
question of whether he is permanently and 
totally disabled for pension purposes.  The 
RO should identify all chronic disabilities 
and assign a percentage rating for each 
condition, and the RO should apply both the 
objective and subjective tests for a 
permanent and total disability rating for 
pension.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond.

3.  If the veteran, without good cause, 
fails to report for the scheduled VA 
pension examination, the RO should deny the 
claim for failure to report.  The veteran 
and his representative should then be 
issued a supplemental statement of the 
case, which addresses the consequences of 
failure to report for a pension examination 
or reexamination (38 C.F.R. §§ 3.326, 
3.327, 3.655), and they should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board. 




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).




